Citation Nr: 1335026	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-50 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran had active service from April 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

The Veteran was scheduled to appear before a Travel Board hearing before a Veterans Law Judge in August 2013.  In an August 2013 statement in support of claim, he indicated that he was withdrawing his request for a Travel Board hearing and requested that the matter be forwarded to the Board for appellate review.  


FINDINGS OF FACT

1.  Preexisting right ear hearing loss was noted on the May 1968 pre-induction examination and permanently increased in severity during service.

2.  The Veteran's current left ear hearing loss is of service origin.  

3.  Tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss preexisted service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the preexisting right ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253   (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  

Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

The Veteran maintains that the acoustic trauma that he was exposed to in service as a result of working as a boiler tender resulted in his current right ear hearing loss or at least an aggravation of a preexisting right ear hearing loss.  

As it relates to the right ear, the pre-induction examination is positive for a diagnosis of right ear hearing loss.  At the time of the Veteran's May 1968 pre-induction examination, he was noted to have decibel level readings of 25, 30, 45, 40, and 60 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In the summary of defects section, the Veteran was noted to have a right ear hearing loss that was considered not disabling.  

As noted above, the Veteran duties during his period of service included being a boiler tender on an aircraft carrier.  Audiological evaluations performed during his period of service revealed decibel level readings of 35, 45, 50, 45, and 55 at 500, 1000, 2000, 3000, and 4000 Hertz at the time of a January 1970 audiological evaluation.  At a March 1970 audiological evaluation, he was noted to have decibel level readings of 35, 40, 40, 45, 70 at 500, 1000, 2000, 3000, and 4000 Hertz.  

At a May 1970 audiological evaluation, decibel level readings of 35, 40, 45, 45, and 70 were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  A July 1970 audiological evaluation revealed decibel level readings of 50, 55, 60, 55, and 55 at 500, 1000, 2000, 3000, and 4000 Hertz.  An additional July 1970 audiological evaluation, performed the next day, revealed decibel level readings of 65, 60, 50, 55, and 55 at 500, 1000, 2000, 3000, and 4000 Hertz.  At the time of a September 1970 audiological evaluation, decibel level readings were 60, 55, 50, 60, and 60 at 500, 1000, 2000, 3000, and 4000 Hertz.  

In a September 1970 ENT referral request, it was noted that the Veteran had a significant documented hearing loss.  It was indicated that he had been on a hearing conservation program since January 1970 and had shown no improvement.  In the ENT consultation report, it was noted that he had a long history of hearing loss.  He had had bilateral ear surgery as an infant with hearing loss since that time.  He had not had any recent infections, tinnitus, or vertigo.  

An audiological evaluation was noted to have revealed right conductive hearing loss.  It was the examiner's impression that the Veteran had right ear conductive hearing loss probably secondary to infections or injury sustained as a child.  The examiner stated that there was no need for a Medical Evaluation Board as there was no indication of noise trauma.  It was indicated that the Veteran should have his right ear explored prior to discharge.  

The Veteran had two audiological evaluations performed on October 2, 1970.  The first audiological evaluation revealed decibel level readings of 70, 65, 50, 60, and 60 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The second audiological evaluation revealed decibel level readings of 30, 40, 40, 50, and 40 at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner indicated that the initial results were greatly exaggerated and that the results of the second test were close to being correct but it could not be definitely stated that this was a true threshold due to the amount of variability between tests.  

No further audiological evaluations were performed for the remainder of the Veteran's period of service.  At the time of the Veteran's December 1972 service separation examination, there was no audiological testing performed.  

In October 2008, the Veteran applied for service connection for right ear hearing loss.  In his May 2009 notice of disagreement, he indicated that he was a boiler tender assigned to the fire room in which his hearing was battered by loud and constant engine noise of an aircraft carrier.  He indicated that he was reassigned from the boiler room to the pipe shop because of his hearing loss.  In his December 2009 substantive appeal, he stated that he was assigned to a 100+ decibel workspace for 12-16 hours per day for over a year and his hearing became worse in his right ear as a result of this.  

In January 2012, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted that the Veteran was a boiler tender during service and indicated and that he stated there was no ear protection.  He denied any occupational or recreational noise, indicating that he worked primarily in an office and used hearing protection when around noisy environments.  An audiological evaluation performed at that time revealed decibel level readings of 65, 60, 45, 60, and 75 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the right ear.  

The examiner diagnosed right ear conductive hearing loss.  The examiner indicated that the claims folder was available and had been reviewed.  She noted that there were several hearing tests from the Veteran's period of service.  The earliest dated (pre-induction May 28, 1968) showed right ear mild to moderate hearing loss.  She observed that a note on the pre-induction report of medical examination read, in part, "Dif hearing R ear NCD."  

The examiner further observed that an ENT note from September 1970 read in part, "Long history of hearing loss in 21 year old sailor.  Had bilateral ear surgery as an infant with hearing loss since then.  No recent infections, no tinnitus, or vertigo.  Impression conductive hearing loss R., probably due to infection or injury sustained as a child."  The examiner observed that hearing levels were not recorded on the discharge examination.  

The examiner opined that the Veteran's hearing loss was not as likely as not (less than 50 percent probability) caused by or a result of an event in service.  The examiner stated that a C-file review revealed pre-existing right ear hearing loss (mild to moderately severe degree of severity) at the time of his pre-induction hearing test in 1968.  She further noted that the latest dated test (10/2/70) showed right ear hearing loss (mild to moderate degree of severity).  Therefore, no evidence was found in the service treatment records showing "aggravation beyond the natural progression of the disease while on active duty and it was her opinion that the Veteran's current right ear hearing loss was not incurred, caused or aggravated by service.  

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's preexisting right ear hearing loss, which was noted at service entrance, permanently increased in severity during service.  With regard to the above reported decibel level readings, the Board notes, for example, at the time of the May 1968 pre-service entrance examination, he had a decibel level reading of 25 at 500 Hertz.  This reading increased to 65 and 60 at the time of July 1970 audiological evaluations and increased once again to 70 at the time of the first October 1970 audiological evaluation.  

The Board does note that the decibel level reading of 30 was noted at the time of the second October 1970 evaluation; however, this reading appears to be in conflict with the other readings reported between July 1970 and the initial October 1970 reading.  Moreover, the Board finds that the Veteran experienced acoustic trauma in service as evidenced by his duties as a boiler man for a significant period of time during his period of active service.  The Veteran has also reported continuous post-service right ear hearing loss symptoms, which the Board finds credible, and the VA examination audiogram reflects that the Veteran's right ear hearing loss has remained the same or slightly worsened from his period of service, where an increase in hearing loss was demonstrated.  

While the VA examiner indicated that it was less likely than not that the Veteran's pre-existing right ear hearing loss worsened in service, her opinion was based upon results of the second October 1970 audiological evaluation, which the Board finds to be outside the norm of other hearing results reported in close proximity to that time frame, including on the same day.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right ear hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

Left ear hearing loss, sensorineural in nature, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran maintains that this left ear hearing loss arises out exposure to acoustic trauma resulting from duties performed as a boiler tender in service.  A review of the record reveals that at the time of the May 1968 pre-induction examination, he had decibel level readings of 10, 0, 5, 5, and 15 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Thus, he had normal hearing for VA rating purposes and as defined by Hensley.

Audiological evaluations performed during the Veteran's period of service revealed decibel level readings of 20, 15, 10, 15, and 15 at 500, 1000, 2000, 3000, and 4000 Hertz at the time of a January 1970 audiological evaluation.  At a March 1970 audiological evaluation, he was noted to have decibel level readings of 30, 15, 10, 20, and 25 at 500, 1000, 2000, 3000, and 4000 Hertz.  

At a May 1970 audiological evaluation, decibel level readings of 25, 20, 15, 15, and 30 were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  A July 1970 audiological evaluation revealed decibel level readings of 45, 40, 50, 45, and 30 at 500, 1000, 2000, 3000, and 4000 Hertz.  An additional July 1970 audiological evaluation, performed the next day, revealed decibel level readings of 45, 40, 30, 35, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a September 1970 audiological evaluation, the Veteran was found to have decibel level readings of 45, 35, 25, 35, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran had two audiological evaluations performed on October 2, 1970.  The first audiological evaluation revealed decibel level readings of 40, 40, 20, 30, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz.  The second audiological evaluation performed revealed decibel level readings of 10, 20, 10, 10, and 10 at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner indicated that the initial results were greatly exaggerated and that the results of the second test were close to being correct but it could not be definitely stated that this was a true threshold due to the amount of variability between tests.  

No further audiological evaluations were performed for the remainder of the Veteran's period of service.  At the time of the Veteran's December 1972 service separation examination, there was no audiological testing performed.  

In May 2009, the Veteran indicated that he was a boiler tender assigned to the fire room in which his hearing was battered by loud and constant engine noise of an aircraft carrier.  He stated that he was reassigned from the boiler room to the pipe shop because of his hearing loss.  In his December 2009 substantive appeal, he indicated that he was assigned to a 100+ decibel workspace for 12-16 hours per day for over a year. 

In January 2012, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted that the Veteran was a boiler tender during service and indicated that he stated there was no ear protection.  He denied any occupational or recreational noise, indicating that he worked primarily in an office and used hearing protection when around noisy environments.  An audiological evaluation performed at that time revealed decibel level readings of 20, 15, 10, 45, and 40 at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the left ear.  

The examiner diagnosed left ear sensorineural hearing loss.  She indicated that the Veteran's left ear hearing loss was not as likely as not caused by or a result of an event in service.  The examiner noted that the Veteran's left ear hearing levels were within normal limits during service, with no significant shift during service.  She stated that based upon this, and in keeping with the conclusion of the 2006 Institute of Medicine National Academy of Science study, which stated there was no evidence of, based upon current understanding of the cochlear physiology, for the existence of delayed onset hearing loss, it was her opinion that the Veteran's current left ear hearing loss was not due to noise exposure in service.  

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's left ear hearing loss is related to his period of active service.  He experienced acoustic trauma in service, as a result of his duties performed as a boiler tender.  In-service treatment records also demonstrate that he had hearing loss, as defined by both Hensley and VA rating purposes during service, as evidenced by the audiological evaluation results in July, September, and October 1970.  

The Veteran has also been shown to currently have left ear hearing loss for VA rating purposes.  The Veteran has also reported having left ear hearing loss since service, which the Board finds credible.  While the Board notes that the January 2012 VA examiner indicated that it was not as likely as not that the Veteran's current left ear hearing loss was related to service, her rationale was that the Veteran had normal left ear hearing in service.  

As evidenced above, he was shown to have hearing loss as defined by Hensley and for VA rating purposes on numerous occasions during service.  Thus, the opinion is based upon a faulty premise and of lesser probative value.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the claim.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran was exposed to acoustic trauma in service as a result of his duties as a boiler man.  Although the service treatment records do not contain findings of tinnitus in service, the Board does observe that he was placed in a hearing conservation program in service.  He has reported developing tinnitus in service in his May 2009 notice of disagreement and he noted being exposed to excessive decibel level noise in his December 2009 substantive appeal.  At his January 2012 VA examination, he reported having tinnitus for as long as he could remember.  He stated that the tinnitus was bilateral and constant.  

The Board notes that at the time of his January 2012 VA examination, the Veteran was diagnosed as having tinnitus.  The examiner indicated that tinnitus was less likely as not related to his period of service.  In support of her opinion, the examiner indicated that the Veteran denied having tinnitus at the time of an October 1970 ENT consultation.  She further observed that he did not seek evaluation or treatment for his tinnitus until his claim for service connection, which was some 35 years after service.  Therefore, there was no evidence presented that established a link between the Veteran's tinnitus and service.  

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to boiler room noise while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Additionally, the Board accepts the Veteran's account of having been afforded no ear protection. 

The Board finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran denied "ear troubles" at separation, the Board finds this so be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the VA examiner's January 2012  opinion that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  The examiner based part of her conclusion on the Veteran's denial of having tinnitus at the time of an ENT consultation and did not address the noise he experienced as a boiler tender.  As such, the Board finds the examiner's opinion to be of limited probative value.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the full benefit sought on appeal as it relates to all claims of service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


